Judgment affirmed.

In August, 1889, Mrs. Coleman filed her suit against the Central Railroad and Banking Company and the Savannah, Griffin and North Alabama Railroad Company for the homicide of her son, and in January, 1891, also filed her suit against the Central Railroad and Banking Company for his homicide. At the . appearance term of the last mentioned cause, having previously filed a plea in abatement setting up the pendency of the two suits for the same cause of action, the defend*295ant moved to dismiss the case on the ground that, before the filing of the suit and at the time of making the motion to dismiss, the plaintiff was prosecuting the other suit against the defendant for the same cause of action. This motion was overruled upon the ground that the case did not stand for trial at the term at which the motion was made, and to this ruling the defendant excepted.
A. D. Freeman, Atkinson & Hall and J. T. Pendleton, for plaintiff in error.
P. F. Smith and P. H. Brewster, contra.